Citation Nr: 0900371	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-24 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as secondary 
to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from June 1966 to June 1970, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in August 
2008.  At that time, he submitted additional evidence in 
support of his claim, with a waiver of initial RO review. 
August 2008 BVA hearing transcript, p. 2; August 2008 
statement from the appellant.  

Upon review of all evidence of record, the Board finds that 
additional development of the claim is necessary.  As such, 
the claim is hereby REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  The RO will 
contact the appellant if further action is required on his 
part.  


REMAND

In a November 2004 rating decision, the appellant was granted 
service connection for diabetes mellitus, type II.  In this 
appeal, he seeks service connection for peripheral neuropathy 
of the bilateral upper extremities he contends has developed 
as a result of his service-connected diabetes mellitus.  As 
such, he essentially argues that service connection for upper 
extremity peripheral neuropathy is warranted on a secondary 
basis. 

Applicable law provides that a disability can be service 
connected on a secondary basis if it is shown to be 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made and the veteran's claim was filed prior to the effective 
date of the revised regulation.  

In terms of the first element required to establish secondary 
service connection, the Board observes that a review of the 
medical evidence in this case fails to reveal that the 
appellant has been diagnosed with peripheral neuropathy of 
the upper extremities. See VA medical records from VA medical 
centers located in Wisconsin and Illinois dated from May 1997 
to September 2007; VA examinations reports dated from July 
2001 to December 2007.  Although the appellant's post-service 
medical records and VA examination reports refer to 
occasional hand complaints that include numbness, pain and 
tingling, they do not reference any medical opinion from any 
medical examiner that the appellant has upper extremity 
peripheral neuropathy or that such a disorder is related to 
his service-connected diabetes mellitus. Id.   

However, during his August 2008 BVA hearing, the appellant 
and his spouse testified that they believed the appellant had 
been diagnosed with peripheral neuropathy of the upper 
extremities within the past year-and-a-half; and that one of 
the appellant's medical providers had told them that the 
peripheral neuropathy might be due to the appellant's 
service-connected diabetes mellitus. August 2008 BVA hearing, 
pgs. 8-9.  In this regard, the appellant reported during his 
hearing that he would attempt to obtain a statement from his 
VA medical provider regarding his upper extremity peripheral 
neuropathy diagnosis; and requested that his appeal remain 
open for 60 days. Id., pgs. 10-12.  Unfortunately, no 
additional evidence has since been associated with the claims 
file.     

The United States Court of Appeals for Veterans Claims (the 
"Court") has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Regardless of the foregoing, the Board finds that VA 
has been placed on notice that there may be outstanding VA 
medical records pertinent to the appellant's claim.  Since 
the most recent VA medical records contained in the claims 
file are dated in September 2007, almost a year prior to the 
appellant's August 2008 BVA hearing, the Board finds that a 
remand of the appellant's claim is necessary in order for the 
RO to obtain copies of the appellant's outstanding VA medical 
records so that they may be considered in the adjudication of 
the appellant's claim. See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 ("VCAA") and 
implementing VA regulations is 
completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should obtain a copy of any 
outstanding treatment records related to 
the appellant from the VA medical 
facilities located in Illinois and 
Wisconsin dated after September 2007. 

3.  Subsequent to the completion of the 
foregoing, the RO should undertake any 
additional development deemed 
necessary, to include affording the 
appellant a VA examination with an 
appropriately qualified examiner 
(preferably a neurologist).  If a VA 
examination is scheduled, the 
appellant's claims file should be made 
available to the examiner.  The 
examiner should be asked to provide a 
medical opinion as to whether the 
appellant has a current diagnosis of 
upper extremity peripheral neuropathy; 
and if so, whether it is as least as 
likely as not that this diagnosis is 
caused by OR permanently increased or 
worsened (aggravated) as a result of 
his service-connected diabetes 
mellitus.  A rationale should be 
provided for any opinion rendered.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

The appellant's claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




